DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jian (CN 109037235 A) in view of Xu et al. (CN 103293812 A).
Regarding claim 1, Jian discloses in Figs. 1, 2 and related text a method of restoring vertical dark lines of a display panel (paragraph [0032] of the previously attached English machine translation) having at least one fan-out trace 20 ([0033], line 213) with a double-decked conducting wire structure 21/22, the at least one fan-out trace comprising a first conducting wire 21 and a second conducting wire 22 stack-up ([0034], lines 221-222), an insulating layer 23 being disposed between the first and second conducting wires to insulate and space the first and second conducting wires ([0034], lines 222-223), one of the first and second conducting wires having a gap (not shown) ([0034], lines 230-235), the method comprising: 
forming n connections 24 at an equal interval on the at least one fan-out trace, wherein the at least one fan-out trace is equally divided into n+1 line segments 21a/22a by the n connections, wherein the first and second conducting wires are electrically connected at a location of each of the n connections through the n connections, and wherein n is a natural number equal to four ([0034], lines 224-229; [0035], lines 252-254; [0036]-[0037]; [0041], lines 340-342; [0042], lines 351-365);
wherein lengths of the first and second conducting wires are both L ([0041], lines 340-342), resistivities of the first and second conducting wires are both [Symbol font/0x72] ([0041], lines 337-338; note: resistivity is a material-specific property, and because the first and second conducting wires are made of the same conductive material, they necessarily have the same resistivity), areas of the first and second conducting wires are both S ([0041], line 338), and resistances R of the first and second conducting wires are equal and calculated according to a formula: R=[Symbol font/0x72]L/S ([0041], lines 332-334; note: the area of a wire having a rectangular cross-section is given by S=wt where w is the width and t is the thickness; because Jian expressly discloses the first and second conducting wires have the same length, the same material (i.e., the same resistivity), the same width, and the same resistance, the first and second conducting wires must necessarily have the same thickness and hence the same area S otherwise the respective resistances of the first and second conducting wires would be different from one another);
wherein four connections are disposed on the at least one fan-out trace, a resistance Rs of the fan-out trace is calculated according to a formula: Rs=[Symbol font/0x72]L/S*1/5+[Symbol font/0x72]L/S*4/5*1/2=0.6R ([0042], lines 351-365).  (Note: the formula for Rs is inherently disclosed by Jian in Fig. 2 and ¶ [0042].  Jian discloses that the first conducting wire 21 and the second conducting wire 22 are each divided into 5 sections (when n=4, n+1=5), and each section has a resistance of R/5.  If R is replaced with the established formula for resistance of [Symbol font/0x72]L/S which is respectfully submitted to be common knowledge of one of ordinary skill in the art, then Jian’s first sections 21a and second sections 22a each have a resistance of [Symbol font/0x72]L/5S = [Symbol font/0x72]L/S*1/5.  Each pair of a first section 21a and a second section 22a electrically connected in parallel forms a stage that has a resistance that is half of the resistance of an individual section, i.e. [Symbol font/0x72]L/S*1/5*1/2, in accordance with the scientific law that the effective resistance Reff of two resistors R1 and R2 connected in parallel is calculated by the formula: 1/Reff = 1/R1 + 1/R2.  When a certain section of the first sections 21a or the second sections 22a is disconnected, there will be four unaffected stages each having a resistance of [Symbol font/0x72]L/S*1/5*1/2 and one stage (where either the first section 21a or the second section 22a has a gap, i.e. is disconnected) having a resistance of [Symbol font/0x72]L/S*1/5 which is twice the resistance of each of the other four stages because the current can only flow through the one of the first section 21a and the second section 22a that is not broken.  Therefore, the resistance Rs of the fan-out trace 20 is the sum of [Symbol font/0x72]L/S*1/5 [the one stage with the disconnection] and 4*[Symbol font/0x72]L/S*1/5*1/2 [the four stages without any disconnection].  It is noted that 4*[Symbol font/0x72]L/S*1/5*1/2 can be equivalently expressed as [Symbol font/0x72]L/S*4/5*1/2.  Therefore, Jian inherently discloses Rs=[Symbol font/0x72]L/S*1/5+[Symbol font/0x72]L/S*4/5*1/2=0.6R as claimed based upon the description in ¶ [0042] in conjunction with that in ¶ [0034].  Moreover, Jian expressly discloses in ¶ [0042], lines 364-365: “When a certain section of the first section 21a or the second section 22a is disconnected, the resistance value of the fan-out line 20 is 3R/5, which is greatly reduced compared to the prior art.”  It is noted that 3R/5 as disclosed by Jian is equal to 0.6R as recited by Applicant in the last line of claim 1.)
Jian does not expressly disclose the connections between the first and second conducting wires are welds.
Xu teaches in Fig. 3 and related text the connections (“M” and “N”) between the first 220 and second 22 conducting wires are welds ([0073], lines 453-457 and [0077]-[0078] of the previously attached English machine translation).
Jian and Xu are analogous art because they both are directed to flat panel displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jian with the specified features of Xu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jian’s embodiment to form the connections between the first and second conducting wires to be welds, as taught by Xu, in order to minimize a contact resistance between the first conducting wire and the second conducting wire and improve a reliability of the display panel owing to the electrically and mechanically robust characteristic of a weld connection.
Therefore, Jian and Xu in combination teach forming n welds at an equal interval on the at least one fan-out trace, wherein the at least one fan-out trace is equally divided into n+1 line segments by the n welds, wherein the first and second conducting wires are electrically connected at a location of each of the n welds through the n welds, wherein n is a natural number equal to four, and wherein four welds are disposed on the at least one fan-out trace.
Regarding claim 3, Jian in view of Xu disclose the n welds are formed through a laser-welding method (Xu: [0077]-[0078]).
Regarding claim 5, Jian in view of Xu disclose two ends of the first conducting wire are electrically connected to two ends of the second conducting wire respectively to form two ends of the at least one fan-out trace (Jian: Fig. 2).
Regarding claim 8, Jian in view of Xu disclose the first conducting wire and the second conducting wire are both metal wires (Jian: [0044]-[0045]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jian (CN 109037235 A) in view of Xu et al. (CN 103293812 A) as applied to claim 3 above, and further in view of Kanayama (US 2002/0174539 A1).
Regarding claim 4, Jian in view of Xu disclose substantially the entire claimed invention, as applied to claim 3 above, including the step of forming the n welds through the laser-welding method comprises: illuminating, by a laser, the at least one fan-out trace (Xu: [0078]).
Jian in view of Xu do not expressly disclose the insulating layer illuminated by the laser is staved in, and the first and second conducting wires illuminated by the laser melt to form the n welds in the insulating layer staved in.
Kanayama teaches in Figs. 5A, 5B, 7, 8, 9A-9D and related text the insulating layer 15 ([0048], line 4) illuminated by the laser 42 ([0060], line 3) is staved in ([0065]), and the first 13 and second 16 conducting wires illuminated by the laser melt to form the n welds in the insulating layer staved in ([0067]-[0068]).
Jian, Xu and Kanayama are analogous art because they each are directed to flat panel displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jian in view of Xu with the specified features of Kanayama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Jian in view of Xu to illuminate the insulating layer by the laser such that the insulating layer is staved in, and the first and second conducting wires illuminated by the laser melt to form the n welds in the insulating layer staved in, as taught by Kanayama, in order to improve reliability in wiring defect repair (Kanayama: [0013] and [0068]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jian (CN 109037235 A) in view of Xu et al. (CN 103293812 A) as applied to claim 5 above, and further in view of Lee (KR 20030058197 A).
Regarding claims 6 and 7, Jian in view of Xu disclose substantially the entire claimed invention, as applied to claim 5 above, including the display panel is divided into a display area S1 and a joint area S2 located at the outside of the display area, wherein a plurality of signal lines are disposed in the display area (Jian: Fig. 1; [0033], lines 211-212), wherein the plurality of signal lines comprise a plurality of gate lines and a plurality of data lines, which intersect with each other (Jian: [0039]-[0040]), wherein the at least one fan-out trace is disposed in the joint area (Jian: Fig. 1; [0033], line 213), and wherein one end of the at least one fan-out trace is connected to the plurality of gate lines or the plurality of data lines (Jian: [0033], lines 214-215).
Jian in view of Xu do not expressly disclose at least one pad for externally connecting a driving chip is disposed in the joint area, and the other end of the at least one fan-out trace is connected to the at least one pad.
Lee teaches in Figs. 3-6 and related text at least one pad 215 ([47], line 331 of the previously attached English machine translation) for externally connecting a driving chip is disposed in the joint area ([48], lines 340-341), and the other end of the at least one fan-out trace 208 ([47], line 328) is connected to the at least one pad.
Jian, Xu and Lee are analogous art because they each are directed to flat panel displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jian in view of Xu with the specified features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Jian in view of Xu to form at least one pad for externally connecting a driving chip in the joint area, and to connect the other end of the at least one fan-out trace to the at least one pad, as taught by Lee, in order to enable the driving chip to be relocated from the joint area of the display panel to a location external to the display panel, thereby permitting the joint area (i.e., the non-display area) to be made smaller to satisfy the consumer demand for narrow-bezel (i.e., narrow border) display products.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jian (CN 109037235 A) in view of Xu et al. (CN 103293812 A) as applied to claim 8 above, and further in view of Watamura (US 2004/0016925 A1).
Regarding claim 9, Jian in view of Xu disclose substantially the entire claimed invention, as applied to claim 8 above.
Jian in view of Xu do not expressly disclose the first conducting wire and the second conducting wire are both wires made of aluminum.
Watamura teaches in Figs. 2, 3B and related text the first conducting wire 15 and the second conducting wire 41 are both wires made of aluminum ([0055] and [0059]).
Jian, Xu and Watamura are analogous art because they each are directed to flat panel displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jian in view of Xu with the specified features of Watamura because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Jian in view of Xu to form both the first conducting wire and the second conducting wire of aluminum, as taught by Watamura, in order to exploit the low resistivity of aluminum (2.8 µ[Symbol font/0x57]-cm), thereby minimizing Joule heating and a resistance-capacitance (RC) delay of the first and second conducting wires.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 7: “Applicant submits that Jian, Xu et al., Kanayama, Lee, and Watamura all alone and in combination, fail to disclose ‘wherein lengths of the first and second conducting wires are both L, resistivities of the first and second conducting wires are both [Symbol font/0x72], areas of the first and second conducting wires are both S, and resistances R of the first and second conducting wires are equal and calculated according to a formula: R=[Symbol font/0x72]L/S; wherein four welds are disposed on the at least one fan-out trace, a resistance Rs of the fan-out trace is calculated according to a formula: Rs=[Symbol font/0x72]L/S*1/5+[Symbol font/0x72]L/S*4/5*1/2=0.6R’ of independent claim 1 because Jian, Xu et al., Kanayama, Lee, and Watamura all alone and in combination, fail to disclose Rs=[Symbol font/0x72]L/S*1/5+[Symbol font/0x72]L/S*4/5*1/2=0.6R.”
In response, it is respectfully submitted that Jian discloses lengths of the first 21 and second 22 conducting wires are both L (Fig. 2; [0041], lines 340-342), resistivities of the first and second conducting wires are both [Symbol font/0x72] ([0041], lines 337-338; note: resistivity is a material-specific property, and because the first and second conducting wires are made of the same conductive material, they necessarily have the same resistivity), areas of the first and second conducting wires are both S ([0041], line 338), and resistances R of the first and second conducting wires are equal and calculated according to a formula: R=[Symbol font/0x72]L/S ([0041], lines 332-334; note: the area of a wire having a rectangular cross-section is given by S=wt where w is the width and t is the thickness; because Jian discloses that the first and second conducting wires have the same length, the same material (i.e., the same resistivity), the same width, and the same resistance, the first and second conducting wires must necessarily have the same thickness and hence the same area S otherwise the respective resistances of the first and second conducting wires would be different from one another).  It should be noted that the formula R=[Symbol font/0x72]L/S recited in claim 1 is the long-established formula for the resistance of a wire and may be found in any standard electrical engineering textbook.  The formula R=[Symbol font/0x72]L/S is not a “special” formula discovered by Applicant but is instead part of the common knowledge among those having ordinary skill in the art.
Furthermore, it is respectfully submitted that the formula for Rs as claimed is inherently disclosed by Jian in paragraph [0042] and Fig. 2.  Jian discloses that the first conducting wire 21 and the second conducting wire 22 are each divided into 5 sections (when n=4, n+1=5), and each section has a resistance of R/5.  If R is replaced with its equivalent of [Symbol font/0x72]L/S, then Jian’s first sections 21a and second sections 22a each have a resistance of [Symbol font/0x72]L/5S = [Symbol font/0x72]L/S*1/5.  Each pair of a first section 21a and a second section 22a electrically connected in parallel forms a stage that has a resistance that is half of the resistance of an individual section, i.e. [Symbol font/0x72]L/S*1/5*1/2, in accordance with the established scientific law that the effective resistance Reff of two resistors R1 and R2 connected in parallel is calculated by the formula: 1/Reff = 1/R1 + 1/R2.  When a certain section of the first sections 21a or the second sections 22a is disconnected, there will be four unaffected stages each having a resistance of [Symbol font/0x72]L/S*1/5*1/2 and one stage (where either the first section 21a or the second section 22a has a gap, i.e. is disconnected) having a resistance of [Symbol font/0x72]L/S*1/5 which is twice the resistance of each of the other four stages because the current can only flow through the one of the first section 21a and the second section 22a that is not broken.  Therefore, the resistance Rs of the fan-out trace 20 is the sum of [Symbol font/0x72]L/S*1/5 [the one stage with the disconnection] and 4*[Symbol font/0x72]L/S*1/5*1/2 [the four stages without any disconnection].  It is recognized that 4*[Symbol font/0x72]L/S*1/5*1/2 can be equivalently expressed as [Symbol font/0x72]L/S*4/5*1/2.  Therefore, Jian inherently discloses Rs=[Symbol font/0x72]L/S*1/5+[Symbol font/0x72]L/S*4/5*1/2=0.6R as claimed based on the description in ¶ [0042] in conjunction with that in ¶ [0034].  Moreover, Jian expressly discloses in ¶ [0042], lines 364-365: “When a certain section of the first section 21a or the second section 22a is disconnected, the resistance value of the fan-out line 20 is 3R/5, which is greatly reduced compared to the prior art.”  It should be appreciated that 3R/5 as disclosed by Jian is equal to 0.6R as claimed by Applicant in claim 1.
Finally, it is respectfully submitted that Jian and Xu in combination teach four welds are disposed on the at least one fan-out trace, as detailed at claim 1 above.
In view of the foregoing, the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Jian in view of Xu is being maintained by the Examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811